DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species (Applicant elects Species A2 (foaming occurs when the plastic is softened, not molten), and corresponding claims 1-11 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1 and 9, it is unclear what “foaming … in a ratio of 1 to 1” means. The limitation will be examined as if it read --foaming--.
	In reference to claim 8, “the crosslinking agent … the filler … the chemical additive” lack antecedent basis in the claim. 

Note: Dependent claims are also rejected by virtue of their dependence on independent claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20040080070 A1) and further in view of Kitayama (US 20020091168 A1).
In reference to claim 1 and 9, Liu discloses a process of microcellular foaming an article, comprising the steps of:
(1/A) … convey a polyolefin material from a hopper to a mold; (“placing a foamable polymeric material in a mold” [Claim 1] and “olefin” [P0024]. See Fig 1 showing “polymeric material 9 is placed in a mold 7. Mold 7 is placed in a conventional compression molding machine or an injection molding machine” [P0022])

    PNG
    media_image1.png
    293
    592
    media_image1.png
    Greyscale

(2/B) activating a pressurized device to increase pressure of the mold to a predetermined pressure by heating at a predetermined temperature;
(C) supplying a supercritical fluid (SCF) to the mold to effuse through the polyolefin material via a pipe, thereby generating SCF effused polyolefin material; (“introducing a supercritical fluid through the mold at a first temperature and at a first pressure for a time period sufficient to impregnate the polymeric material” [Claim 1])
(3/D) after releasing the predetermined pressure, foaming the SCF effused polyolefin material in the mold in a ratio of 1 to 1;
(4/E) cooling the mold;
(5/F) opening the mold; and
(6/G) removing a finished foamed article out of the mold (“changing the first temperature and the first pressure to a second temperature and a second pressure sufficient to produce the polymeric foam having microcells” [Claim 1])
Liu teaches the invention except that Liu does not disclose that the material is supplied to the mold from a hopper by opening a valve.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, process of foaming in a mold, Kitayama discloses a similar process and teaches that the process may be automated by providing the material from a hopper by using an acutated valve and controller system (See Fig 12 and “the rotary valve unit 263 serving as raw material supplying means is provided at the bottom portion of the hopper main body 261” [P0152] and “the system 10 is controlled to automatically perform a series of molding processes” [P0124])

    PNG
    media_image2.png
    686
    497
    media_image2.png
    Greyscale

The combination would be achievable by integrating the valve and hopper structure of  Kitayama such that the material was provided by opening a valve to convey the polyolefin material from a hopper to the mold.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the material was provided by opening a valve to convey the polyolefin material from a hopper to the mold.
A person having ordinary skill in the art would have been specifically motivated to integrate the valve and hopper structure of  Kitayama such that the material was provided by opening a valve to convey the polyolefin material from a hopper to the mold in order to automate the molding process as suggested by Kitayama (and “the system 10 is controlled to automatically perform a series of molding processes” [P0124]); and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 2, 4-7, and 11, the combination teaches the method as in claim 1 and 9.
Liu further discloses wherein the SCF is carbon dioxide, water, methane, ethane, methanol, ethanol, ethylene, propylene, acetone, nitrogen, or a combination thereof (“nitrogen” [P0030]);
further comprising the step (A0) of crosslinking the plastic granules to generate a crosslinked polyolefin material prior to step (A) (“Polymeric material 9 can be a polymer or a mixture of more than one polymer and can further contain a suitable amount of chemical crosslinking agents” [P0026]);
wherein the pressurized device is a press (“Mold 7 is placed in a conventional compression molding machine or an injection molding machine” [P0022]);
wherein the polyolefin material is included in a polyolefin compound; and wherein at least one of crosslinking agents, fillers, and chemical additives are added to the polyolefin compound (“Polymeric material 9 can be a polymer or a mixture of more than one polymer and can further contain a suitable amount of crosslinking agents, chemical foaming agents, and additives, such as colorants, plasticizers, and the like” [P0026]);
wherein the polyolefin compound comprises at least one of ethylene-vinyl acetate (EVA), polyolefin elastomer (POE), low-density polyethylene (LDPE), and polypropylene (PP) (“olefinic polymer” [P0025]).
In reference to claim 3 and 10, the combination teaches the method as in claim 1 and 9.
Liu further discloses wherein the effusion occurs at 5-60 MPa, the temperature ranges from being 5° C. greater than a softening point of the polyolefin material to being 3° C. less than the softening point of the polyolefin material, and the effusion time lasts for 0.5-8 hours; and
wherein in step (3), the predetermined temperature ranges from being 25° C. less than a melting point of the thermoplastic elastomer to being 25° C. greater than the melting point of the thermoplastic elastomer; wherein prior to releasing the pressure, an internal pressure of the mold ranges from being 0.1 MPa greater than 40 MPa to being less than or equal to 40 MPa; wherein the predetermined pressure is kept the same for 0.2 to 5 hours; wherein after releasing the pressure, the foaming lasts for 5 to 10 minutes; and the mold is opened when the mold has cooled to a temperature less than 40° C. (“the first temperature can be set at from 100 to 400° C., the first pressure can be set at from 1000 to 8000 psi, and such temperature and pressure are maintained for several hours” [P0032] and see examples);
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyer	US 20020009584 A1 teaches “providing a packaging material; introducing a fluid into the packaging material under conditions sufficient to produce a supercritical fluid-packaging material solution; introducing the solution into the mold cavity” [Claim 8]
and “Mold 15 and more importantly mold cavity 18 is maintained at a temperature, and if necessary pressure, sufficient to allow the microcellular foamed material to solidify, prior to removal from mold 15. These temperature and pressure conditions will depend upon the packaging material being used and are well-known to one of ordinary skill in the art.
" [P0038].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744